DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7-9 are objected to because of the following informalities:  these claims depend on cancelled claim 6.  Appropriate correction is required. A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vastmans et al (U.S. Patent Application Publication Number 20160098913, from hereinafter “Vastmans”).
In regards to claim 36, Vastmans teaches an apparatus for a scanning probe microscope comprising a holder including one or more electric ports, the holder being arranged to support a sample to be imaged, each of the one or more electric ports of the holder being arranged to be fed by electromagnetic wave signals (paragraphs 0085-0090).
Allowable Subject Matter
Claims 1, 2, 5, 10-15 and 20-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to independent claim 1, the closest prior art cited above fails to teach an actuator configured to move at least one of the holder and the probe up to three directions. Furthermore, though the PCT Search Report cites US Patent Application Publication Number 20180088308 as teach claim 1 in its entirety, the examiner must disagree. The ‘308 reference fails to teach a reflectometer at all, and likewise fails to teach measuring a reflection or transmission coefficient at an electrical port, as the reference fails to teach and electrical port. The remaining claims are allowed by virtue of their dependency on the allowed base claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881